Name: Commission Regulation (EEC) No 1021/87 of 8 April 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 87 Official Journal of the European Communities No L 97/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1021/87 of 8 April 1987 on the supply of various lots of butteroil as food aid general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 773/87 (4), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 682 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1987. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 352, 14. 12. 1981 , p. 1 . 0 OJ No L 54, 23 . 2. 1985, p. 1 . 0 OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4) OJ No L 78 , 20 . 3 . 1987, p. 1 . 0 OJ No L 142, 1 . 6. 1983, p. 1 . ( «) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 97/2 Official Journal of the European Communities 10 . 4. 87 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985  Action No 124/87 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 December 1985 2. Recipient 3 . Country of destination | Pakistan 4. Stage and place of delivery cif Karachi 5. Representative of the recipient Ministry of Health, Dr M. A. Basit Khan, Assistant Project Director WFP, Block 47, Pakistan Secretariat, Karachi 6 . Total quantity 650 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms (8) 11 . Supplementary markings on the packaging 'ACTION No 124/87 / FREE DISTRIBUTION' 12. Shipment period Before 15 August 1987 13 . Closing date for the submission of tenders 27 April 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 August 1987 11 May 1987 15. Miscellaneous ooone1) 10 . 4. 87 Official Journal of the European Communities No L 97/3 Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Tanzania 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 32 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms (8) 1 1 . Supplementary markings on the packaging a red dot at least 10 cm in diameter and : 'TANZANIA 0224702 / ACTION OF THE WORLD FOOD PROGRAMME / DAR ES SALAAM' 12. Shipment period Before 10 May 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 0 ( «) 0 No L 97/4 Official Journal of the European Communities 10 . 4. 87 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the Euro ­ pean Communities No C 227 of 7 September 1985, page 4. (*) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (6) yeterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . f7) The successful tenderer shall transmit to the representatives of the beneficiary at the time of delivery a health certificate . (8) To be delivered on standard pallets  40 cartons per pallet  wrapped in plastic shrinke cover. (9) Commission delegate to be contacted by the tenderer : Pakistan, 13 , Masjid Road, F. 6/3 , PO Box 1608, Islamabad. Tel . 82 18 28 , Telex 54044 COMEU PK. ( 10) The successful tenderer shall send to the representative of the beneficiary, on delivery a pro forma invoice . (u) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin .